     Case 3:20-cv-00763-N-BT Document 18 Filed 10/30/20             Page 1 of 1 PageID 81



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TIMOTHY JAMAL WHITE,                             §
            Plaintiff,                           §
                                                 §
v.                                               §     No. 3:20-cv-0763-N (BT)
                                                 §
CHARLES EDGE, et al.,                            §
             Defendants.                         §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         After making an independent review of the pleadings, files and records in this case, and

 the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

 August 31, 2020, the Court finds that the Findings and Recommendation of the Magistrate Judge

 are correct and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are accepted.

         SO ORDERED this 30th day of October, 2020.


                                                 _____________________________________
                                                 DAVID C. GODBEY
                                                 UNITED STATES DISTRICT JUDGE
